Exhibit 13.0 GS Financial Corp 2007 Annual Report To our Shareholders:A Message from the President and CEO 2007 – THE YEAR OF CHALLENGE The year 2007 will be remembered as a challenging year for the banking industry and it was no different for GS Financial Corp. Like the industry as a whole, our profitability was fettered by margin compression, a slow housing market, and increased competition for deposits.Our net income was impacted by the expenses of planned growth relating to new banking locations, additional personnel, and additional investment in technology. We, nevertheless, made progress in the fulfillment of our strategic objectives related to increased loan growth, a better mix of fixed rate loans with shorter maturities, the introduction of variable rate loans and enhanced product offerings, the establishment of new banking locations, growth in low cost deposits and improved technology. Some of our performance highlights include: · Gross loans grew by $24.1 million or 24.7% during 2007 to $121.9 million. · We sold $15.2 million of residential loan originations in the secondary market in 2007 resulting in gains on loan sales of $189,000. · Deposits grew by $6.8 million or 5.5% during 2007, including $2.3 million in non-interest bearing deposits. · During 2007, the Bank re-opened its newly renovated Mid-City New Orleans office, which was flooded by Hurricane Katrina, converted its loan production office in Ponchatoula, Louisiana to a full service branch and opened a full service trailer branch on the Westbank of Jefferson Parish in Harvey, Louisiana. · Stockholders’ equity at December 31, 2007 was $28.2 million, up $1.0 million from December 31, 2006.Stockholders’ equity as a percentage of total assets at December 31, 2007 was 15.10%. THE COMMUNITY BANK BUSINESS MODEL In past communications to our shareholders, I have emphasized that we adopted a community bank business model, transitioning the Bank from the traditional savings and loan model.I would like to share with you the status of our transition. Below is a summary of some of the progress we have made in critical areas: Information technology – Management has focused much of its time and resources over the past two years on developing new banking products and services, increasing capacity for all business lines.We have made significant expenditures on hardware and software upgrades.Some of the software expenditures have included those for the implementation of corporate wide e-mail and Internet access, online banking, documentation scanning, mortgage loan origination and processing software and loan documentation software. This investment will be increasingly leveraged over the next several years as each department realizes operating efficiencies and expands existing product offerings as more customers take advantage of our convenience products, such as online banking, remote deposit and free bill payment services. Mortgage Banking – Management knew that, for our mortgage lending process to be competitive, we had to evolve from a low volume long term fixed rate portfolio lender.To that end, we have added adjustable rate mortgage loan products and home equity loans, and we now originate loans for sale into the secondary market.A significant investment in personnel was made during the past two years in order to assemble a team of mortgage banking professionals who could serve an increased volume of mortgage loans and implement the secondary market program.Management believes that the significant changes we have made to mortgage lending will not only increase profitability and reduce interest rate risk (by retaining primarily adjustable rate loans in the portfolio), it will also allow us to both better serve our mortgage loan customers with the additional products and better pricing and permit us to be more competitive in our market area. 2007 Annual Report Page 1 Commercial Banking – Management has completed the successful implementation of a new commercial lending philosophy founded on the principles of safety, soundness and profitability.We hired experienced commercial lenders with a successful business development track record and formal credit training in their backgrounds, and placed them in locations where they have a customer following.
